DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 and 14-21 are pending of which claims 1, 15 and 20 are in independent form.  Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 08/02/2021 as they apply to the 35 U.S.C. 103 rejections of the claims have been fully considered.  On page 14 of the remarks Applicant’s representative appears to argue the newly amended independent claim limitations.  Examiner has applied a new reference to address the claims as amended detailed in the rejection provided below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bax et al. U.S. Pub. No. 2015/0347591 (hereinafter “Bax”) in view of Song et al. U.S. Pub. No. 20170295144 (hereinafter “Song”).
Regarding independent claim 1, Bax discloses:
accessing, by one or more processors of a first set of servers, via a connection to a second set of servers on which a first system of record is maintained by a first company that has provided access to the first system of record to the one or more processors of the first set of servers, the first system of record including a plurality of account record objects an account record object type, each account record object of the plurality of account record objects i) identifying a respective second company of a plurality of second companies and ii) linked to one or more contact record objects of a contact record object type, each contact record object of the one or more contact record objects identifying an employee of the second company identified in the account record object to which the contact record object is linked (Bax at paragraph [0032] discloses a system used in conjunction with a plurality of social graphs maintained by various companies such as Facebook, Twitter and LinkedIn.  Examiner is of the position that LinkedIn maintains a social graph directed towards employers and employees and the nodes comprising a LinkedIn social graph comprise nodes connecting companies as well as employees and reads on a first system of record is maintained by a first company.  Additionally, Bax at paragraph [0144] 

    PNG
    media_image1.png
    463
    518
    media_image1.png
    Greyscale


+

generating, by the one or more processors of the first set of servers, responsive to accessing the first system of record, a shadow first system of record that is stored on the first set of servers, the shadow first system of record including a plurality of shadow account record objects and a plurality of shadow contact record objects that include data of respective account record objects of the first system of record and contact record objects of the first system of record accessible via the second set of servers (Bax in the Abstract and at paragraph [0004] discloses generating a combined graph from multiple social graphs.  Examiner is of the position that the combined graph disclosed in Bax reads on a shadow first system of record.  Additionally, as illustrated above, Bax at paragraph [0032] discloses one of the multiple graphs originating from LinkedIn.  Lastly, Bax at paragraph [0031] discloses that the nodes and edges of the combined graph are generated from the nodes and edges of the one or more social graphs.)

maintaining, by the one or more processors of the first set of servers, a first group node profile identifying the first company of the plurality of companies and a second group node profile identifying a particular second company of the plurality of companies (Bax at paragraph [0031] discloses that the nodes and edges of the combined graph are generated from the nodes and edges of the one or more social graphs.  Lastly, Bax at paragraph [0032] discloses one of the multiple graphs originating from LinkedIn.  )

for the shadow first system of record of the first company: 
identifying, by the one or more processors of the first set of servers, from the plurality of shadow account record objects, a particular shadow account record object included in the shadow system of record identifying the particular second company; identifying, by the one or more processors of the first set of servers from the one or more shadow contact record objects included in the shadow first system of record, one or more particular shadow contact record objects that are linked to the particular shadow account record object in the shadow first system of record, each particular shadow contact record object of the one or more particular shadow contact record objects identifying a respective employee of the particular second company identified by the particular shadow account first record object; identifying, by the one or more processors of the first set of servers, for the particular second company, the second group node profile identifying the particular second company, the second group node profile including node field-value pairs generated from object field-value pairs of the particular shadow account record object (Examiner is of the position that the combined graph disclosed in Bax reads on a shadow first system of record.  Additionally, as illustrated above, Bax at paragraph [0032] discloses one of the multiple graphs originating from LinkedIn.  Lastly, Bax at paragraph [0031] discloses that the nodes and edges of the combined graph are generated from the nodes and edges of the one or more social graphs.  Examiner is of the position that the LinkedIn social graph comprises nodes representing companies and employees as well as edges representing relationships between nodes.  Bax discloses replicating LinkedIn nodes and edges in a combined graph and reads on the recited claim limitation.)

generating, by the one or more processors of the first set of servers, a connection profile between the first group node profile and the second group node profile based on the one or more particular contact record objects maintained in the first system of record that are linked to the particular account record object and not one or more contact record objects that are not maintained in the first system of record (Bax at paragraph [0031] discloses generating edges or relationships between nodes in the combined graph.) 

storing, by the one or more processors of the first set of servers, in at least one data structure of the first set of servers, an association between the first group node profile corresponding to the first company, the second group node profile corresponding to the particular second company, and the connection profile (Bax at paragraphs [0047] and [0077] discloses determining a user’s neighborhood [i.e., association]).

While not recited in the claim language or specifically defined in the specification, in an effort to provide compact prosecution, if labeling a system of record a shadow system of record as recited in the claim is intended to claim without explicit authorization from the first company maintaining the first system of record, or without access to the actual node and edge data maintained in the first system of record, while Bax discloses replicating nodes and edges of multiple social graphs and then combining them into a single graph, Bax does not disclose replicating or duplicating a graph without direct access to node and edge data.
However, Song at paragraph [0002] teaches in part, “...a malicious computing system may be able to access some of the content objects in the CDN without the web server system's approval. In one example, a web server system is part of a social networking system and a CDN can cache/store the photos and videos of the social networking system for end-user devices.  In this example, a malicious computing system may be able to retrieve the photos and videos without being detected, and reconstruct a shadow social graph based on image recognition of the photos.”  Additionally, Song at paragraph [0014] teaches obfuscating metadata to protect user data in the context of third parties building shadow social graphs.
Both the Bax reference and the Song reference in the sections cited by the Examiner, are in the field of endeavor of replicating social graph data.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of social graph data and node and edge data in generating a new combined graph as disclosed in Bax with the use of content objects in reconstructing a social graph as taught in Song to facilitate in generating a social graph reflecting accurate node and edge relationships.
 
Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Bax at paragraph [0006] discloses generating a score to match data between graphs and Bax at paragraph [0059] discloses a scoring threshold in matching graph data.  Examiner is interpreting a score threshold as reading on satisfy a classification value and matching as reading on assigning…a classification tag.

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Bax discloses:
accessing, by the one or more processors, a second system of record, the second system of record maintained by the particular second company; and wherein generating, by the one or more processors, the connection profile between the first group node profile and the second group node profile comprises generating the connection profile using the second system of record (Bax at paragraphs [0031] – [0032] discloses collecting and aggregating data from a plurality of social graphs maintained by a plurality of entities.)  

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Bax at paragraphs [0006] and [0042] discloses a scoring function and a similarity metrics in matching or forming connections between graph data.

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Bax at paragraph [0092] discloses using profile data in connecting and matching users.

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Bax at paragraphs [0034]-[0035] discloses matching individuals and a match validator.  Examiner is of the position that a match validator determines if a match is valid or not and reads on the recited claim limitations.

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Bax at paragraph [0031] discloses in part, “In accordance with one or more embodiments of the present disclosure, a system, method and architecture are provided to collect and aggregate information from multiple different social graphs, each of which may represent a different social network, to create a combined, or aggregate, social graph, which represents a combination of information found in the multiple different social graphs.”  Additionally, Bax at paragraph [0034] discloses in part, “In aggregating the social graph 102, users in one social graph 102 are matched with users in one or more other social graph(s) 102, where each matched user is determined to be the same user. Herein, a user may refer to one individual, or person, company, a group of people, etc.”  Examiner is of the position that the above cited sections of Bax disclose combining or matching node information representative of a company and generating a single or aggregated node or node profile of the company in a combined graph.

Regarding dependent claim 9, all of the particulars of claims 1 and 8 have been addressed above.  Additionally, Bax at paragraph [0006] discloses using connections to augment the scoring function in matching users.  Similarly, Bax at paragraphs [0052] – [0053] discloses using neighborhood data in matching users.

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Bax at paragraph [0073] discloses in part, “If a determination is made not to proceed to step 410, processing ends at step 408. Otherwise, processing continues at step 410 to augment information, or data, about any unmatched users in the social graph(s).”


Regarding independent claim 15, while independent claim 15, a system claim, and claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 15 is rejected under the same rationale as claim 1.

Regarding dependent claim 16, all of the particulars of claim 15 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 3.

Regarding dependent claim 18, all of the particulars of claim 15 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 5.

Regarding dependent claim 19, all of the particulars of claim 15 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 6.

Regarding independent claim 20, while independent claim 20, a non-transitory computer readable medium claim, and claim 1, a method claim, are directed to different statutory classes, they are similar in scope and therefore claim 20 is rejected under the same rationale as claim 1.

Claims 4, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bax in view of Song in further view of Bohrer et al. U.S. Pub. No. 2016/0086190 (hereinafter “Bohrer”).
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  While Bax discloses matching and aggregating data from a plurality of social graphs, Bax does not disclose:
further comprising generating the connection profile based on a timestamp indicating when at least one contact record object of the one or more contact record objects linked to the particular account record object was last updated.
However, Bohrer at paragraph [0004] – [0005] teaches a consumer relationship management system, at paragraph [0115] teaches appending data profiles of consumers and prospects based on the outputs from a data model and at paragraph [0117] teaches a data model score based on data related to a specific time period.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine scoring and matching data from a plurality of social graphs as disclosed in Bax with the time period being a factor in generating a connection taught in Bohrer to facilitate in generating accurate and relevant connections between users.  

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  While Bax discloses a plurality of types of connections and relationships including business relationships, Bax does not disclose respective opportunity type of contacts.
However, Bohrer at paragraph [0108] teaches prospective consumer populations [i.e., respective opportunity]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine using a plurality of data stores to generate a plurality of connection types between a plurality of users including business connections disclosed in Bax with the respective opportunity connection type taught in Bohrer to facilitate in generating accurate and relevant connections between users.  

Regarding dependent claim 12, all of the particulars of claims 1 and 11 have been addressed above.  While Bax discloses using a plurality of types of data in matching and generating connections, Bax does not disclose generating a connection profile based on a time difference between a connection profile time and a record timestamp.  
However, Bohrer at paragraphs [0115] and [0117] teaches appending data profiles based on SoW models and calculating a SoW score based on set time periods.

Regarding dependent claim 17, all of the particulars of claim 15 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 4.

Claims 1-3, 5-10, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bax in view of Song et al. U.S. Pub. No. 20170295144 in further view of Poornachandran et al. U.S. Pub. No. 2017/0075894 (hereinafter “Poornachandran”).
Regarding dependent claim 14, all of the particulars of claim 1 have been addressed above.  While Bax at paragraphs [0031] – [0033] disclose creating nodes and edges of a social graph and Bax at paragraph [0036] discloses using user profile data in connecting and users, Bax does not disclose:
updating, by the one or more processors, the member node profile responsive to an electronic activity matching the member node profile; and updating, by the one or more processors, the connection profile between the first group node profile and the second group node profile responsive to updating the member node profile.
However, Poornachandran at paragraph [0007] discloses updating a member profile based on other connected users updating their contact lists and as disclosed in paragraph [0008] as a result of a user updating their own contact information.
Both the Bax reference and the Poornachandran reference in the sections cited by the Examiner are in the field of endeavor of social-graph analysis.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the collecting, matching and aggregating of data from a plurality of social graphs, into nodes and edges of a combined graph as taught in Bax with the updating of member profiles based on user activity as disclosed in Poornachandran to facilitate in accurately matching or connecting users (See Poornachandran at paragraph [0009]).  

Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  While Bax discloses matching and connecting users and data between a plurality of social graphs and sources and generating match scores, Bax does not disclose trusting one data source more than another.  However, Poornachandran at paragraph [0045] teaches trusting data sources for similar information with different weights.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2018/0082678
Paragraph [0036] as it relates to generating a nodes and edges in a graph structure based on the processing of a plurality of electronic communications.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154